The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR 72201
Dear Mr. McCuen:
This is in response to your request for an opinion regarding the confidentiality of corporate franchise tax reports.  A review of the applicable statutes indicates that the confidentiality provision of the Tax Procedure Act, as codified at A.C.A.26-18-303 (Supp. 1987), is the controlling statute.
As noted in your request, Act 19 of 1987, codified at A.C.A.26-54-101, et seq., places the responsibility of collecting franchise taxes in the Secretary of State's office.  Act 1030 of 1987 authorizes the Commissioner of Revenue to transfer his corporate franchise records to your custody.  Section 6 of Act 1030 also states:
    Any such documents and records that are confidential under present law shall retain their confidentiality upon transfer to the Secretary of State.
This office has previously opined that the tax records of the Commissioner of Revenue are privileged.  See Attorney General Opinion No. 87-210.
Since the records of the Commissioner of Revenue were at the time of the transfer confidential under A.C.A. 26-18-303, the records' privileged status transferred as well.
It should be noted that certain officials within the state and federal governments do have access to these records.  They are listed in A.C.A. 26-18-303(b) (Supp. 1987).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.